
	
		II
		109th CONGRESS
		2d Session
		S. 3915
		IN THE SENATE OF THE UNITED STATES
		
			September 20, 2006
			Mr. Harkin (for himself,
			 Mr. Durbin, Mr.
			 Dodd, Mr. Lautenberg,
			 Mr. Schumer, and
			 Mr. Johnson) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XIX of the Social Security Act to
		  encourage States to provide pregnant women enrolled in the Medicaid program
		  with access to comprehensive tobacco cessation services.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Smoke Free Mothers and Babies Act
			 of 2006.
		2.FindingsCongress makes the following
			 findings:
			(1)At least 1 out of
			 every 10 pregnant women in the United States smokes, which accounts for over
			 500,000 births per year.
			(2)Tobacco use
			 during pregnancy causes serious harm to the fetus. Fetal mortality rates are 35
			 percent higher among pregnant women who smoke than among nonsmokers and the
			 Surgeon General reports that a pregnant woman who smokes is 1.5 to 3.5 times
			 more likely than a non-smoker to have a low birth weight baby.
			(3)Studies have
			 found that smoking and exposure to secondhand smoke among pregnant women is a
			 major cause of miscarriage, stillbirths, and sudden infant death syndrome
			 (SIDS).
			(4)Preventing just 1
			 smoking-related low birth weight baby can save more than $40,000 in health care
			 expenditures.
			(5)For every $1
			 spent on smoking cessation for pregnant women, an estimated $3 in neonatal
			 intensive care costs could be avoided.
			(6)Such expenditures
			 have a disproportionate impact on Medicaid, with estimates indicating that
			 pregnant women on Medicaid are 2.5 times more likely to smoke than pregnant
			 women not on Medicaid. Smoking-attributable neonatal health care costs are
			 estimated to be $1,400,000,000 to $2,000,000,000 annually, and such costs for
			 Medicaid total almost $228,000,000, that is, approximately, $738 per pregnant
			 smoker.
			(7)States this year
			 will collect $21,300,000,000 from the Master Settlement Agreement of November
			 23, 1998, between participating tobacco manufacturers and Attorneys General of
			 46 States, the District of Columbia, the Commonwealth of Puerto Rico, and 4
			 territories of the United States, other settlement agreements between companies
			 within the tobacco industry and the States of Mississippi, Florida, Texas, and
			 Minnesota, and tobacco taxes (an increase from $20,000,000,000 in fiscal year
			 2005). States are spending only 2.6 percent of their tobacco revenue on tobacco
			 prevention and cessation.
			(8)Evidence shows
			 that the cuts States have made in tobacco prevention funding since 2002 have
			 slowed or possibly stalled recent declines in youth smoking, putting further
			 progress at risk.
			3.Promoting cessation of
			 tobacco use by pregnant women under the medicaid program
			(a)Requiring
			 coverage of counseling and pharmacotherapy for cessation of tobacco use by
			 pregnant womenSection 1905
			 of the Social Security Act (42 U.S.C.
			 1396d(a)(4)) is amended—
				(1)in subsection (a)(4)—
					(A)by striking and before
			 (C); and
					(B)by inserting before the semicolon at the
			 end the following new subparagraph: ; and (D) counseling and
			 pharmacotherapy for cessation of tobacco use by pregnant women (as defined in
			 subsection (y)); and
					(2)by adding at the end the following:
					
						(y)(1)For purposes of this title, the term
				counseling and pharmacotherapy for cessation of tobacco use by pregnant
				women means diagnostic, therapy, and counseling services and
				pharmacotherapy (including the coverage of prescription and nonprescription
				tobacco cessation agents approved by the Food and Drug Administration) for
				cessation of tobacco use by pregnant women who use tobacco products or who are
				being treated for tobacco use that is furnished—
								(A)by
				or under the supervision of a physician; or
								(B)by
				any other health care professional who—
									(i)is legally authorized to furnish such
				services under State law (or the State regulatory mechanism provided by State
				law) of the State in which the services are furnished; and
									(ii)is authorized to receive payment for other
				services under this title or is designated by the Secretary for this
				purpose.
									(2)Subject to paragraph (3), such term is
				limited to—
								(A)services recommended with respect to
				pregnant women in Treating Tobacco Use and Dependence: A Clinical
				Practice Guideline, published by the Public Health Service in June
				2000, or any subsequent modification of such Guideline; and
								(B)such other services that the Secretary
				recognizes to be effective for cessation of tobacco use by pregnant
				women.
								(3)Such term shall not include coverage for
				drugs or biologicals that are not otherwise covered under this
				title.
							.
				(b)Exception from
			 optional restriction under medicaid prescription drug coverageSection 1927(d)(2) of the
			 Social Security Act (42 U.S.C.
			 1396r–8(d)(2)) is amended—
				(1)in subparagraph (E), by inserting before
			 the period at the end the following: , except in the case of pregnant
			 women when recommended in accordance with the Guideline referred to in section
			 1905(y)(2)(A); and
				(2)in subparagraph (G), by inserting before
			 the period at the end the following: , except, in the case of pregnant
			 women when recommended in accordance with the Guideline referred to in section
			 1905(y)(2)(A), agents approved by the Food and Drug Administration for purposes
			 of promoting, and when used to promote, tobacco cessation.
				(c)Removal of
			 Cost-Sharing for counseling and pharmacotherapy for cessation of tobacco use by
			 pregnant women
				(1)General cost
			 sharing limitationsSection
			 1916 of the Social Security Act (42
			 U.S.C. 1396o) is amended in each of subsections (a)(2)(B) and (b)(2)(B) by
			 inserting , and counseling and pharmacotherapy for cessation of tobacco
			 use by pregnant women (as defined in section 1905(y)) and covered outpatient
			 drugs (as defined in subsection (k)(2) of section 1927 and including
			 nonprescription drugs described in subsection (d)(2) of such section) that are
			 prescribed for purposes of promoting, and when used to promote, tobacco
			 cessation by pregnant women in accordance with the Guideline referred to in
			 section 1905(y)(2)(A) after complicate the
			 pregnancy.
				(2)Application to
			 alternative cost sharingSection 1916A(b)(3)(B)(iii) of such Act
			 (42 U.S.C. 1396o–1(b)(3)(B)(iii)) is amended by inserting , and
			 counseling and pharmacotherapy for cessation of tobacco use by pregnant women
			 (as defined in section 1905(y))  after complicate the
			 pregnancy.
				(d)Increased FMAP
			 for Tobacco Cessation Counseling Services and MedicationsThe
			 first sentence of section 1905(b) of the Social
			 Security Act (42 U.S.C. 1396d(b)) is amended by inserting the
			 following before the period: , or medical assistance for counseling and
			 pharmacotherapy for cessation of tobacco use by pregnant women (as defined in
			 subsection (y)) and for covered outpatient drugs (as defined in subsection
			 (k)(2) of section 1927 and including nonprescription drugs described in
			 subsection (d)(2) of such section) that are prescribed for purposes of
			 promoting, and when used to promote, tobacco cessation by pregnant women in
			 accordance with the Guideline referred to in subsection
			 (y)(2)(A).
			(e)Effective
			 dateThe amendments made by
			 this section shall apply to services furnished on or after the first fiscal
			 year quarter that begins after the date of enactment of this Act.
			
